      Case 2:19-cv-00103-JAM-DB Document 1 Filed 01/16/19 Page 1 of 10
      

        CENTER FOR DISABILITY ACCESS
          Chris Carson, Esq., SBN 280048
        Phyl Grace, Esq., SBN 171771
          Dennis Price, Esq., SBN 279082
        Mail: PO Box 262490
          San Diego, CA 92196-2490
        Delivery: 9845 Erma Road, Suite 300
          San Diego, CA 92131
        (858) 375-7385; (888) 422-5191 fax
          phylg@potterhandy.com
 
          Attorneys for Plaintiff
 
 
 

                                UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA

       Scott Johnson,                             Case No.
               Plaintiff,
                                                     Complaint For Damages And
         v.                                       Injunctive Relief For Violations
                                                     Of: American’s With Disabilities
       Alhambra & O Associates, a                 Act; Unruh Civil Rights Act
          California General Partnership;
       Chang Haan; and Does 1-10,
               Defendants.

           Plaintiff Scott Johnson complains of Alhambra & O Associates, a
   California General Partnership; Chang Haan; and Does 1-10 (“Defendants”),
   and alleges as follows:

       PARTIES:
       1. Plaintiff is a California resident with physical disabilities. Plaintiff is a
   level C-5 quadriplegic. He cannot walk and also has significant manual
   dexterity impairments. He uses a wheelchair for mobility and has a specially
   equipped van.


                                                
                                                 
      Complaint
      
      Case 2:19-cv-00103-JAM-DB Document 1 Filed 01/16/19 Page 2 of 10
      

        2. Defendant Alhambra & O Associates owned the real property located at
    or about 3104 O Street, Sacramento, California, in October 2018.
        3. Defendant Alhambra & O Associates owned the real property located at
    or about 3104 O Street, Sacramento, California, in November 2018.
        4. Defendant Alhambra & O Associates owned the real property located at
    or about 3104 O Street, Sacramento, California, in December 2018.
        5. Defendant Alhambra & O Associates owns the real property located at
    or about 3104 O Street, Sacramento, California, currently.
        6. Defendant Chang Haan owned Alhambra Mail & Parcel located at or
   about 3104 O Street, Sacramento, California, in October 2018.
       7. Defendant Chang Haan owned Alhambra Mail & Parcel located at or
   about 3104 O Street, Sacramento, California, in November 2018.
       8. Defendant Chang Haan owned Alhambra Mail & Parcel located at or
   about 3104 O Street, Sacramento, California, in December 2018.
       9. Defendant Chang Haan owns Alhambra Mail & Parcel located at or
   about 3104 O Street, Sacramento, California, currently.
       10.Plaintiff does not know the true names of Defendants, their business
   capacities, their ownership connection to the property and business, or their
   relative responsibilities in causing the access violations herein complained of,
   and alleges a joint venture and common enterprise by all such Defendants.
   Plaintiff is informed and believes that each of the Defendants herein,
   including Does 1 through 10, inclusive, is responsible in some capacity for the
   events herein alleged, or is a necessary party for obtaining appropriate relief.
   Plaintiff will seek leave to amend when the true names, capacities,
   connections, and responsibilities of the Defendants and Does 1 through 10,
   inclusive, are ascertained.




                                             
                                              
      Complaint
      
      Case 2:19-cv-00103-JAM-DB Document 1 Filed 01/16/19 Page 3 of 10
      

        JURISDICTION & VENUE:
        11.The Court has subject matter jurisdiction over the action pursuant to 28
    U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
    Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
        12.Pursuant to supplemental jurisdiction, an attendant and related cause
    of action, arising from the same nucleus of operative facts and arising out of
    the same transactions, is also brought under California’s Unruh Civil Rights
    Act, which act expressly incorporates the Americans with Disabilities Act.
        13.Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
   founded on the fact that the real property which is the subject of this action is
   located in this district and that Plaintiff's cause of action arose in this district.

       FACTUAL ALLEGATIONS:
       14.Plaintiff went to Alhambra Mail & ParcelLQ October 2018, November
   2018 and December 2018 with the intention to avail himself of its goods or
   services, motivated in part to determine if the defendants comply with the
   disability access laws.
       15.Alhambra Mail & Parcelis a facility open to the public, a place of public
   accommodation, and a business establishment.
       16.Parking spaces are one of the facilities, privileges, and advantages
   offered by Defendants to patrons of Alhambra Mail & Parcel.
       17.Even though there were parking spaces marked and reserved for
   persons with disabilities in the parking lot serving Alhambra Mail & Parcel
   during Plaintiff’s visits, the parking stalls and access aisle were not level with
   each other because there was a built up curb ramp running into the access aisle.
       18.This curb ramp caused slopes greater than 2.1%.
       19.Finally, next to the parking stall with the International Symbol of
   Accessibility logo, there was a faded “NO PARKING” warning on the access


                                                
                                                 
      Complaint
      
      Case 2:19-cv-00103-JAM-DB Document 1 Filed 01/16/19 Page 4 of 10
      

    aisle. The “NO PARKING” warning is not maintained.
        20.Currently, the parking stalls and access aisle are not level with each
    other.
        21.Currently, next to the parking stall with the logo, there is a faded “NO
    PARKING” warning in the access aisle.
        22.Entrance into Alhambra Mail & Parcel is another one of the facilities,
    privileges, and advantages offered by Defendants to patrons of Alhambra Mail
    & Parcel.
        23.The entrance door hardware at Alhambra Mail & Parcel had a panel
   style handle that required tight grasping to operate during plaintiff’s visits.
       24.Currently, the entrance door hardware at Alhambra Mail & Parcelhas a
   panel style handle that requires tight grasping to operate.
       25.Transaction counters are also one of the facilities, privileges, and
   advantages offered by defendants to persons of Alhambra Mail & Parcel.
       26. The transaction counter at Alhambra Mail & Parcel was more than 36
   inches in height. In fact, the transaction counter was about 40 inches high.
       27.There was no lowered, 36 inch portion of the transaction counter at
   Alhambra Mail & Parcel for use by persons in wheelchairs to conduct
   transactions.
       28.Currently, the transaction counter at Alhambra Mail & Parcel is more
   than 36 inches in height.
       29.Currently, there is no lowered, 36 inch portion of the transaction
   counter at Alhambra Mail & Parcel for use by persons in wheelchairs to
   conduct transactions.
       30.Defendants have failed to maintain in operable working condition those
   features of facilities and equipment that are required to be readily accessible to
   and usable by persons with disabilities at the Subject Property.
       31.Plaintiff personally encountered these barriers.


                                              
                                               
      Complaint
      
      Case 2:19-cv-00103-JAM-DB Document 1 Filed 01/16/19 Page 5 of 10
      

        32.This inaccessible facility denied the plaintiff full and equal access and
    caused him difficulty.
        33.The defendants have failed to maintain in working and useable
    conditions those features required to provide ready access to persons with
    disabilities.
        34.The barriers identified above are easily removed without much
    difficulty or expense. They are the types of barriers identified by the
    Department of Justice as presumably readily achievable to remove and, in fact,
    these barriers are readily achievable to remove. Moreover, there are numerous
   alternative accommodations that could be made to provide a greater level of
   access if complete removal were not achievable.
       35.For example, there are numerous paint/stripe companies that will come
   and stripe a level parking stall and access aisle and install proper signage on
   rapid notice, with very modest expense, sometimes as low as $300 in full
   compliance with federal and state access standards.
       36.The barriers in this complaint are easily fixable. For example, replacing
   door hardware with accessible hardware is a simple and inexpensive task that
   can be completed without the need to hire a professional.
       37.A common barrier removal project is modifying transaction counters to
   make a portion of the counter accessible. This is a simple construction task,
   well within the capabilities of any general contractor. The task can be
   completed easily and for a modest price.
       38.Plaintiff will return to Alhambra Mail & Parcel to avail himself of its
   goods or services and to determine compliance with the disability access laws.
   He is currently deterred from doing so because of his knowledge of the existing
   barriers. If the barriers are not removed, the plaintiff will face unlawful and
   discriminatory barriers again.
       39.Given the obvious and blatant nature of the barriers and violations


                                              
                                               
      Complaint
      
      Case 2:19-cv-00103-JAM-DB Document 1 Filed 01/16/19 Page 6 of 10
      

    alleged herein, the plaintiff alleges, on information and belief, that there are
    other violations and barriers on the site that relate to his disability. Plaintiff will
    amend the complaint, to provide proper notice regarding the scope of this
    lawsuit, once he conducts a site inspection. However, please be on notice that
    the plaintiff seeks to have all barriers related to his disability remedied. See
    Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
    encounters one barrier at a site, he can sue to have all barriers that relate to his
    disability removed regardless of whether he personally encountered them).
 
   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
   Defendants.) (42U.S.C. section 12101, et seq.)
       40.Plaintiff re-pleads and incorporates by reference, as if fully set forth
   again herein, the allegations contained in all prior paragraphs of this
   complaint.
       41.Under the ADA, it is an act of discrimination to fail to ensure that the
   privileges, advantages, accommodations, facilities, goods and services of any
   place of public accommodation is offered on a full and equal basis by anyone
   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
   § 12182(a). Discrimination is defined, inter alia, as follows:
             a. A failure to make reasonable modifications in policies, practices,
                or procedures, when such modifications are necessary to afford
                goods,     services,     facilities,   privileges,    advantages,      or
                accommodations to individuals with disabilities, unless the
                accommodation would work a fundamental alteration of those
                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
             b. A failure to remove architectural barriers where such removal is
                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are


                                                
                                                 
      Complaint
      
      Case 2:19-cv-00103-JAM-DB Document 1 Filed 01/16/19 Page 7 of 10
      

                  defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
                  Appendix “D.”
              c. A failure to make alterations in such a manner that, to the
                  maximum extent feasible, the altered portions of the facility are
                  readily accessible to and usable by individuals with disabilities,
                  including individuals who use wheelchairs or to ensure that, to the
                  maximum extent feasible, the path of travel to the altered area and
                  the bathrooms, telephones, and drinking fountains serving the
                  altered area, are readily accessible to and usable by individuals
                 with disabilities. 42 U.S.C. § 12183(a)(2).
       42.Under the 2010 Standards, access aisles shall be at the same level as the
   parking spaces they serve. Changes in level are not permitted. 2010 Standards
   502.4. “Access aisle are required to be nearly level in all directions to provide
   a surface for wheelchair transfer to and from vehicles.” 2010 Standards §
   502.4 Advisory. Specifically, built up curb ramps are not permitted to project
   into access aisles and parking spaces. Id. No more than a 1:48 slope is
   permitted. 2010 Standards § 502.4.
       43.Here, the failure to provide level parking is a violation of the law.
       44.Any business that provides parking spaces must provide accessible
   parking spaces. 2010 Standards § 208. To qualify as a reserved handicap
   parking space, the space must be properly marked and designated. Under the
   ADA, the method, color of marking, and length of the parking space are to be
   addressed by State or local laws or regulations. See 36 C.F.R., Part 1191, §
   502.3.3. Under the California Building Code, to properly and effectively
   reserve a parking space for persons with disabilities, each parking space must
   be at least 216 inches in length. CBC § 11B-502.2 Under the California
   Building Code, to properly and effectively reserve a parking space for persons
   with disabilities, each such space must be identified with a reflectorized sign


                                                
                                                 
      Complaint
      
      Case 2:19-cv-00103-JAM-DB Document 1 Filed 01/16/19 Page 8 of 10
      

    permanently posted adjacent to and visible from each stall or space. CBC §
    1129B.4. The sign must consist of the International Symbol of Accessibility
    (‫ )׮‬in white on a blue background. Id. It cannot be smaller than 70 square
    inches and must be mounted so that there is a minimum of 80 inches from the
    bottom of the sign to the parking space. Id. Signs must be posted so that they
    cannot be obscured by a vehicle parking in the space. Id. An additional sign or
    additional language below the symbol of accessibility must state, “Minimum
    Fine $250” to ensure that the space remains available for persons with
    disabilities. Id. Another sign must be posted in a conspicuous place at the
   entrance to the parking lot or immediately adjacent to each handicap parking
   space, with lettering 1 inch in height, that clearly and conspicuously warn that
   unauthorized vehicles parking in the handicap parking spaces can be towed at
   the owner’s expense. Id. Additionally, the surface of the handicap parking stall
   must have a profile view of a wheelchair occupant (‫ )׮‬that is 36 inches by 36
   inches. Id. And the surface of the access aisle must have a blue border. CBC §
   1129B.3. The words “NO PARKING” in letters at least a foot high must be
   painted on the access aisle. Id.
       45.Here, there was a faded “NO PARKING” warning in the access aisle.
   The defendants do not maintain the access aisle.
       46.Door hardware must have a shape that is easy to grasp with one hand
   and does not require tight grasping, tight pinching, or twisting of the wrist to
   operate. 2010 Standards § 404.2.7.
       47.Here, the failure to provide such door hardware is a violation of the ADA.
       48.Under the 2010 Standards, where the approach to the sales or service
   counter is a parallel approach, such as in this case, there must be a portion of
   the sales counter that is no higher than 36 inches above the floor and 36 inches
   in width and must extend the same depth as the rest of the sales or service
   counter top. 2010 Standards § 904.4 & 904.4.1.


                                               
                                                
      Complaint
      
      Case 2:19-cv-00103-JAM-DB Document 1 Filed 01/16/19 Page 9 of 10
      

        49.Here, no such accessible counter has been provided in violation of the
    ADA.
        50.The Safe Harbor provisions of the 2010 Standards are not applicable
    here because the conditions challenged in this lawsuit do not comply with the
    1991 Standards.
        51.A public accommodation must maintain in operable working condition
    those features of its facilities and equipment that are required to be readily
    accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
        52.Here, the failure to ensure that the accessible facilities were available
   and ready to be used by the plaintiff is a violation of the law.

   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
   Code § 51-53.)
       53.Plaintiff repleads and incorporates by reference, as if fully set forth
   again herein, the allegations contained in all prior paragraphs of this
   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
   that persons with disabilities are entitled to full and equal accommodations,
   advantages, facilities, privileges, or services in all business establishment of
   every kind whatsoever within the jurisdiction of the State of California. Cal.
   Civ. Code §51(b).
       54.The Unruh Act provides that a violation of the ADA is a violation of the
   Unruh Act. Cal. Civ. Code, § 51(f).
       55.Defendants’ acts and omissions, as herein alleged, have violated the
   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
   rights to full and equal use of the accommodations, advantages, facilities,
   privileges, or services offered.
       56.Because the violation of the Unruh Civil Rights Act resulted in difficulty,


                                               
                                                
      Complaint
      
      Case 2:19-cv-00103-JAM-DB Document 1 Filed 01/16/19 Page 10 of 10
      

    discomfort or embarrassment for the plaintiff, the defendants are also each
    responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
    (c).)
        57.Although the plaintiff was markedly frustrated by facing discriminatory
    barriers, even manifesting itself with minor and fleeting physical symptoms,
    the plaintiff does not value this very modest physical personal injury greater
    than the amount of the statutory damages.
 
              PRAYER:
             Wherefore, Plaintiff prays that this Court award damages and provide
   relief as follows:
           1.For injunctive relief, compelling Defendants to comply with the
   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
   plaintiff is not invoking section 55 of the California Civil Code and is not
   seeking injunctive relief under the Disabled Persons Act at all.
           2.Damages under the Unruh Civil Rights Act, which provides for actual
   damages and a statutory minimum of $4,000 for each offense.
           3.Reasonable attorney fees, litigation expenses and costs of suit, pursuant
   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.

   Dated: January 14, 2019              CENTER FOR DISABILITY ACCESS


                                           By:
                                        ____________________________________
                                              Chris Carson, Esq.
                                                 Attorney for plaintiff





                                                
                                                 
      Complaint
      
